      Case 1:16-cv-01256-EGS Document 50 Filed 08/07/19 Page 1 of 4



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                                   )
    AMERICAN CIVIL LIBERTIES UNION                 )
    and AMERICAN CIVIL LIBERTIES                   )
    UNION FOUNDATION,                              )
                                                   )
                 Plaintiffs,                       ) Case No. 1:16-cv-01256 (EGS)
                                                   )
          v.                                       )
                                                   )
    CENTRAL INTELLIGENCE AGENCY et                 )
    al.,                                           )
                                                   )
                 Defendants.                       )
                                                   )

      JOINT STATUS REPORT WITH PROPOSED BRIEFING SCHEDULE

       Plaintiffs American Civil Liberties Union and American Civil Liberties Union

Foundation (collectively, “the ACLU” or “Plaintiffs”) submitted identical Freedom of

Information Act (“FOIA”) requests to nineteen (19) different Government entities for

seven different categories of information related to Defendants’ respective prepublication

review processes. ECF No. 1. In this action, the ACLU sued eighteen of those entities for

failing to respond to its FOIA requests. Id. 1 The parties submitted Joint Proposed

Scheduling Orders updating the Court on the status of the FOIA requests at issue on

November 4, 2016; April 7, 2017; June 23, 2017; August 25, 2017; October 20, 2017;

December 22, 2017; March 9, 2018; May 18, 2018; August 10, 2018; September 21, 2018;




1
  While reserving its right to seek attorney’s fees, the ACLU has stipulated to dismissal of
seven entities: Coast Guard, Department of Defense, Department of Energy, Department
of Justice, Drug Enforcement Administration, Marines, and National Geospatial-
Intelligence Agency. See ECF No. 28.

                                             1
      Case 1:16-cv-01256-EGS Document 50 Filed 08/07/19 Page 2 of 4



December 10, 2018; and February 11, 2019. ECF Nos. 23, 26, 27, 29, 30, 32, 36, 37, 39,

40, 42, 45.

        Pursuant to the Court’s Order of July 29, 2019, the parties now file this Joint Status

Report with Proposed Briefing Schedule.

I.      Status of FOIA requests

        Plaintiffs have identified a single withholding that they plan to challenge, in a single

Central Intelligence Agency (“CIA”) document. Plaintiffs and the CIA have conferred

further regarding this withholding and have concluded that summary judgment briefing

will be necessary to resolve the parties’ respective positions regarding the withholding in

question.

        Plaintiffs intend to stipulate to the dismissal of the following Defendants pursuant

to Fed. R. Civ. P. 41(a)(1)(A), while reserving their right to seek any attorney’s fees to

which they are entitled: Defense Intelligence Agency, Department of Homeland Security,

Department of State, Department of the Treasury, Federal Bureau of Investigation,

National Reconnaissance Office, National Security Agency, Navy, and Office of the

Director of National Intelligence.

II.     Proposed briefing schedule

        Plaintiffs and the CIA have conferred and jointly propose the following schedule

for briefing cross motions for summary judgment. This schedule takes into account the

other litigation responsibilities as well as various upcoming travel plans of the

undersigned counsel and other personnel who will be assisting in the preparation of the

parties’ anticipated filings.




                                               2
     Case 1:16-cv-01256-EGS Document 50 Filed 08/07/19 Page 3 of 4



       (1)     The CIA shall file a motion for summary judgment and accompanying

memorandum in support thereof on or before September 12, 2019.

       (2)     Plaintiffs shall file their cross-motion for summary judgment, with a single

memorandum in support of their own motion and in opposition to the CIA’s motion, on

or before October 10, 2019.

       (3)     The CIA shall file a single memorandum containing its reply arguments in

support of their own motion and in opposition to Plaintiffs’ motion, on or before October

31, 2019.

       (4)     Plaintiffs shall file a reply memorandum in support of their motion on or

before November 14, 2019.

       The adoption of the proposed briefing schedule will facilitate the efficient

resolution of this lawsuit and conserve the Court’s resources. Accordingly, the parties

respectfully request that the Court enter the above-described schedule for further

proceedings.

       A proposed order reflecting this proposal is attached hereto for the convenience of

the Court.



Dated: August 7, 2019                                Respectfully submitted,


 _/s/ Jameel Jaffer___________                   JOSEPH H. HUNT
 Jameel Jaffer (D.D.C. Bar No. MI0067)           Assistant Attorney General,
 Ramya Krishnan (admitted pro hac vice)          Civil Division
 Alex Abdo (admitted pro hac vice)
 Knight First Amendment Institute                ELIZABETH J. SHAPIRO
   at Columbia University                        Deputy Branch Director
 475 Riverside Drive, Suite 302
 New York, NY 10115                              /s/ Antonia Konkoly_________
 T: 646.745.8500                                 ANTONIA KONKOLY

                                             3
    Case 1:16-cv-01256-EGS Document 50 Filed 08/07/19 Page 4 of 4



ramya.krishnan@knightcolumbia.org             United States Department of Justice
                                              Civil Division, Federal Programs Branch
Brett Max Kaufman (D.D.C. Bar No.             Tel: (202) 514-2395
 NY0224)                                      Fax: (202) 305-8517
American Civil Liberties Union                antonia.konkoly@usdoj.gov
125 Broad Street—18th Floor
New York, NY 10004                            Counsel for Defendants
T: 212.549.2500
F: 212.549.2654
bkaufman@aclu.org

Arthur B. Spitzer (D.C. Bar No. 235960)
American Civil Liberties Union
  of the Nation’s Capital
4301 Pennsylvania Avenue, NW,
Suite 434
Washington, D.C. 20008
T: 202.457.0800
F: 202.457.0805
artspitzer@aclu-nca.org

Counsel for Plaintiffs




                                          4
